Name: 84/339/Euratom: Commission Decision of 24 May 1984 amending Decision 71/57/Euratom on the reorganization of the Joint Nuclear Research Centre (JRC)
 Type: Decision
 Subject Matter: research and intellectual property;  business organisation
 Date Published: 1984-07-04

 Avis juridique important|31984D033984/339/Euratom: Commission Decision of 24 May 1984 amending Decision 71/57/Euratom on the reorganization of the Joint Nuclear Research Centre (JRC) Official Journal L 177 , 04/07/1984 P. 0029 - 0030 Finnish special edition: Chapter 12 Volume 2 P. 0071 Spanish special edition: Chapter 12 Volume 4 P. 0120 Swedish special edition: Chapter 12 Volume 2 P. 0071 Portuguese special edition Chapter 12 Volume 4 P. 0120 *****COMMISSION DECISION of 24 May 1984 amending Decision 71/57/Euratom on the reorganization of the Joint Nuclear Research Centre (JRC) (84/339/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 16 thereof, Whereas on 13 January 1971 the Commission adopted Decision 71/57/Euratom (1), as last amended by Decision 82/755/Euratom (2); Whereas the Joint Research Centre (JRC) should be given a structure adapted to its particular purpose; Whereas it is desirable for high-level representatives of the Member States and leading scientific figures to be consulted with regard to the realization of the mission entrusted to the JRC, HAS DECIDED AS FOLLOWS: Article 1 Decision 71/57/Euratom is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 2 The organs of the JRC shall be: - the Director-General, who shall also serve as Deputy Director-General of the Directorate-General for Science, Research and Development, - the Board of Governors, - the Scientific Council, - the Scientific Committee.' 2. Article 4 is replaced by the following: 'Article 4 A Board of Governors of the JRC is hereby set up. It shall consist of 11 members: (a) a high-level representative from each Member State, to be appointed formally by the Commission on the basis of nominations by the authorities of the State in question; (b) a chairman elected by the 10 representatives of the Member States referred to in point (a). All members shall be appointed for a term of three years, which shall be renewable. The Board of Governors shall draw up its own rules of procedure, within the framework of Council Decision 84/337/Euratom, EEC of 29 June 1984 on the multiannual research and training programmes to be carried out by the Joint Research Centre (JRC) (1), and in particular Articles 3 and 4 thereof. The Board of Governors of the JRC shall assist and advise the Commission in the formulation of strategic decisions concerning the role of the JRC within the Community framework programmes and having regard to the need to develop close cooperation between the JRC and the Member States, in particular in the following fields: - the drafting of proposals concerning new programmes and their integration into the Community research strategy, - preparing, each year, the establishment plan for the JRC and its budget, - implementing the research and development programmes, - adapting the JRC programme in accordance with Articles 3 and 4 of Decision 84/337/Euratom, EEC, - drafting an annual JRC management report, - any other consultation the Commission may request of it. The Board of Governors of the JRC shall normally be convened twice yearly. The JRC shall provide the secretariat for the Board of Governors of the JRC and shall make available to it any information it may require for the performance of its function. (1) OJ No L 177, 4. 7. 1984, p. 23.' 3. The following Article 4a is added: 'Article 4a A Scientific Council of the JRC is hereby set up. It shall consist of 11 members: (a) the chairman, appointed by the Commission; (b) a leading scientist from each Member State, to be appointed by the Commission on the basis of at least two nominations by the authorities of the State in question. All members shall be appointed for a term of three years, which shall be renewable. The Scientific Council of the JRC shall normally be convened six times a year. It shall assist and advise the Commission on the following matters: - the implementation of current research and development programmes and allocation of available resources for these programmes, - the formulation of proposals relating to new programmes and the funds considered necessary for their implementation, - the JRC's establishment plan and the recruitment of senior staff (A/1 and A/2 and appointments of comparable importance), - major investments, - the internal evaluation of the research results at the halfway stage of the programme. The JRC shall provide the secretariat for the Scientific Council and shall make available to it any information it may require for the performance of its function.' 4. The following Article 4b is added: 'Article 4b The Board of Governors and the Scientific Council may meet jointly at the request of either one of the two bodies or of the Commission.' 5. Article 6 (2) is replaced by the following: '2. The Scientific Council of the JRC and the Board of Governors of the JRC shall be consulted on these drafts.' 6. In Article 8, 'Governing Board of the JRC' is replaced by 'Scientific Council of the JRC'. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 24 May 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 16, 20. 1. 1971, p. 14. (2) OJ No L 319, 16. 11. 1982, p. 10.